Citation Nr: 0104020	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  94-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for postgastrectomy 
syndrome, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a ventral hernia, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


REMAND

The appellant served on active duty from December 1961 to 
December 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
entitlement to an increased rating for postgastrectomy 
syndrome with recurrent ventral hernia.  A hearing was held 
at the RO in May 1994.  

The case was previously before the Board in June 2000, when 
it was remanded to schedule the appellant for a Travel Board 
hearing.  In November 2000, a Travel Board hearing was held 
before the undersigned.

There have been substantial changes in pertinent law while 
the appellant's claim was pending.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was passed, in pertinent parts eliminating the 
requirement that a veteran submit a well-grounded claim in 
order to trigger VA's duty to assist, amplifying VA's duty to 
assist, and imposing on VA additional notice requirements. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

After a review of the record in light of the new statutory 
requirements, it is the opinion of the Board that additional 
development of the evidence is required.

At his November 2000 hearing before the undersigned, the 
appellant testified that he was recently treated by Philip 
Pearlstein, D.O.  Records of such treatment are not in the 
claims file.  At the hearing, the appellant provided a VA 
Form 21-4142 for these records.  The appellant also testified 
that he recently received treatment at the VA Medical Center 
in Philadelphia, Pennsylvania, and was scheduled for further 
treatment in February 2001.  

Furthermore, a February 1995 report from a VA counseling 
psychologist notes that the appellant applied for Social 
Security Administration (SSA) disability benefits.  Records 
of (and supporting) a SSA decision are not associated with 
the claims file and should be obtained.  VA's duty to assist 
extends to obtaining records from other Government agencies 
such as the SSA.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Finally, the appellant testified at his November 2000 hearing 
that his surgical scar peeled when he wore a belt to support 
his ventral hernia.  At an October 1998 VA miscellaneous 
digestive conditions examination, it was noted that the scar 
was tender and painful; however, it is unclear whether the 
appellant's scar limits function of any affected part or 
whether it is poorly nourished with repeated ulceration.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a scar 
is to be rated as separate and distinct from the underlying 
pathology of which the scar is the product); 38 C.F.R. 
§§ 4.118, Diagnostic Codes 7803, 7804, 7805.  A more complete 
description of the scar is needed.

While the Board regrets the delay involved in remanding this 
case, under the circumstances present, the case is simply not 
ready for appellate review.  To ensure due process, and that 
the VA has met its duty to assist the veteran in developing 
the facts pertinent to his appeal, the case is REMANDED to 
the RO for the following:

1.  The RO should obtain from Dr. 
Pearlstein legible copies of all medical 
records compiled in conjunction with 
treatment accorded the appellant for his 
ventral hernia and postgastrectomy 
syndrome from 1998 to the present.

2.  The RO should obtain from the VA 
Medical Center in Philadelphia, 
Pennsylvania, complete clinical records 
of the appellant's treatment for a 
ventral hernia and postgastrectomy 
syndrome.  

3.  The RO should obtain from the SSA 
copies of all records pertaining to the 
veteran's award of benefits from that 
agency, specifically including any 
medical records supporting the award of 
disability benefits. 

4.  The RO should then schedule the 
appellant for a VA examination to 
determine the severity of his 
postgastrectomy syndrome and ventral 
hernia.  The examiner should review the 
appellant's claims file in conjunction 
with the examination.  The examination 
report should include the following:

a.  descriptions of all hernia surgery 
and results;

b.  the size of the hernia, the extent of 
diastasis of recti muscles, and the 
status of muscles and fascia of the 
abdominal wall;

c.  whether any hernia is reducible, how 
well supported it is by truss or belt, 
and whether it is irremediable or 
inoperable;

d.  comments on vomiting, hematemesis or 
melena, treatment (including type, 
duration, response, and side effects), 
circulatory disturbance after meals, 
hypoglycemic reactions (including time of 
onset in relation to meals and 
frequency), diarrhea, constipation, 
episodes of colic, distention, nausea, 
and/or vomiting (including frequency, 
duration, and severity);

e.  description of the specific site of 
any ulcer disease, weight gain or loss, 
signs of anemia, and pain or tenderness 
(including location, type, and 
precipitating factors);

f.  description of the appellant's 
midline scar, including whether it is 
poorly nourished, with repeated 
ulceration; whether it is tender and 
painful on objective demonstration; and 
whether it limits the function of an 
affected part.

Results of all diagnostic and clinical 
tests conducted should be included in the 
examination report.

4.  When the requested development is 
completed, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  Then 
the RO should review the claims.  If they 
remain denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


